 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaborers' District Council of Western Pennsylvaniaa/w Laborers' International Union of NorthAmerica, AFL-CIO and Anjo Construction Co.and Fruin-Colon Contracting Company and Car-penters District Council of Western Pennsylva-nia, United Brotherhood of Carpenters andJoiners of America, Pile Drivers Local UnionNo. 2264, AFL-CIOLaborers' International Union of North America,Laborers' District Council of Western Pennsyl-vania, and its Local Union No. 1058, AFL-CIOand Mergentime Corporation and CarpentersDistrict Council of Western Pennsylvania,United Brotherhood of Carpenters and Joinersof America, Pile Drivers Local Union No. 2264,AFL-CIO. Cases 6-CD-752, 6-CD-754, and6-CD-753October 22, 1982DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Anjo Construction Co. (Anjo),Mergentime Corporation (Mergentime), and Fruin-Colnon Contracting Company (Fruin-Colnon),herein collectively called the Employers, allegingthat Laborers' District Council of Western Penn-sylvania, and its Local Union No. 1058, AFL-CIO,a/w Laborers International Union of North Amer-ica, AFL-CIO, herein jointly called the Laborers,had violated Section 8(b)(4)(D) of the Act by en-gaging in certain proscribed activity with an objectof forcing or requiring the Employers to assigncertain work to its members rather than to employ-ees represented by Carpenters District Council ofWestern Pennsylvania, United Brotherhood of Car-penters and Joiners of America, Pile Drivers LocalUnion No. 2264, AFL-CIO, herein called the PileDrivers.Pursuant to notice, a hearing was held beforeHearing Officer Charles H. Saul on May 4, 24, and25, 1982, and on June 3, 1982. The Employers, theLaborers, and the Pile Drivers appeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. Thereaf-ter, the Employers, the Laborers, and the PileDrivers filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.265 NLRB No. 24The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:1. THE BUSINESS OF THE EMPLOYERSThe parties stipulated, and we find, that AnjoConstruction Co., a Pennsylvania corporation withits principal office located in Pittsburgh, Pennsyl-vania, is engaged in the construction of a subwayin Pittsburgh, Pennsylvania, under a contract bythe Port Authority of Allegheny County. Since thecommencement of these operations on or aboutSeptember 30, 1981, until the date of the hearing,Employer Anjo purchased and received goods andmaterials from outside the Commonwealth of Penn-sylvania valued in excess of $50,000. The partiesstipulated, and we find, that Fruin-Colnon Con-tracting Company, a Missouri corporation with itsprincipal office located in St. Louis, Missouri, isengaged in the construction of a subway in Pitts-burgh, Pennsylvania, under a contract let by thePort Authority of Allegheny County. Since thecommencement of these operations on or aboutOctober 1, 1981, until the date of the hearing, Em-ployer Fruin-Colnon purchased and received goodsand materials from outside the Commonwealth ofPennsylvania valued in excess of $50,000. Further,the parties stipulated, and we find, that MergentimeCorporation, a Delaware corporation with its prin-cipal office in Flemington, New Jersey, is engagedin the construction of a subway in Pittsburgh,Pennsylvania, under a contract let by the Port Au-thority of Allegheny County. Since the commence-ment of these operations, on or about November 1,1981, until the date of the hearing, MergentimeCorporation purchased and received goods andmaterials from outside the Commonwealth of Penn-sylvania valued in excess of $50,000. The partiesstipulated, and we find, that each of the Employersis engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that it will ef-fectuate the purposes of the Act to assert jurisdic-tion herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the La-borers' District Council of.Western Pennsylvaniaaffiliated with Laborers International Union ofNorth America, AFL-CIO, and Laborers' Interna-tional Union of North America, Laborers' DistrictCouncil of Western Pennsylvania, and its LocalUnion No. 1058, AFL-CIO, and Carpenters Dis-trict Council of Western Pennsylvania, United186 LABORERS DISTRICT COUNCILBrotherhood of Carpenters and Joiners of America,Pile Drivers Local Union, No. 2264, AFL-CIO,are labor organizations within the meaning of Sec-tion 2(5) of the Act.III. THE DISPUTEA. Background and FactsIn 1981, based on competitive bids, the Port Au-thority of Allegheny County (Port Authority)awarded the Employers separate contracts to per-form construction work on the downtown Pitts-burgh, Pennsylvania, subway projects, the firstsubway project in the Pittsburgh area.Anjo Construction Co. contracted to construct aconcrete shell for the Midtown portion of the Pitts-burgh subway, which is located between GrantStreet and Fifth Avenue, to the county jail wall,and to do some demolition work, backfilling, andrebuilding of streets. Anjo began work on theproject in October 1981. In order to build the shell,Anjo must excavate some 35 to 40 feet below thestreet surface, and, to prevent the excavation fromcaving in, lagging, i.e., the horizontal placement ofwooden slats between vertical piles, is required.Mergentime corporation, managing sponsor of ajoint venture with Morrison-Knudsen Associates,contracted to construct a subway box structure ap-proximately 35 feet wide and 40 feet deep begin-ning at Liberty Avenue and Sixth Avenue and pro-ceeding some 1,900 lineal feet along LibertyAvenue to the Gateway Center area. Mergentimebegan work on the project in mid-February 1982.The method of construction, which is used with asupportive excavation and decking system to main-tain pedestrian and vehicular traffic, is known as"cut and cover." Lagging is necessary to preventthe structure from caving in.Fruin-Colnon Contracting Company contractedto construct the Wood Street station shell betweenLiberty Avenue and Grant Street along SixthAvenue. Fruin-Colnon began work on the projectin January 1982. Lagging is necessary to provideaccess to the construction site as well as to stabilizethe adjacent soil and prevent it from falling in.The Employers, all of whom are members of theConstructors Association of Western Pennsylvania(Constructors Association), held separate prejobconferences at which representatives of both theLaborers and the Pile Drivers were present. EachEmployer assigned the lagging work to employeesrepresented by the Laborers. The Pile Drivers ob-jected to the assignment, claiming the lagging oper-ation, but not claiming the trimming or backfillinghandwork necessary to complete lagging. Howev-er, no changes in the assignments were made. Sub-sequently, upon hearing a rumor that the Employ-ers were considering reassigning the lagging workto employees represented by the Pile Drivers, onor about March 29, 1982, the president-businessmanager of the Laborers sent a letter to each Em-ployer stating that if the work assignment werechanged, the Laborers would strike and picket. Inaddition, on March 30, 1982, a representative of theLaborers advised Fruin-Colnon's project superin-tendent that if the disputed work were assigned toemployees represented by the Pile Drivers, theUnion would take whatever action was necessaryto protect their jurisdiction.B. The Work in DisputeThe work in dispute involves the unloading,hooking-on, signaling, handling, installation, and re-moval of lagging at the Port Authority of Alleghe-ny County subway construction project in Pitts-burgh, Pennsylvania.C. Contentions of the PartiesThe Employers contend that there is reasonablecause to believe that the Laborers has violated Sec-tion 8(b)(4)(D) of the Act, and that there is noagreed-upon method for the voluntary adjustmentof the dispute. All the Employers contend that thework in dispute should be awarded to employeesrepresented by the Laborers based on the factors ofefficiency and economy of operations, employerpreference and past practice, industry practice, andrelative skill and safety. Fruin-Colnon and Mergen-time further contend that the work in disputeshould also be awarded to employees representedby the Laborers on the basis of area practice andthe provisions of the applicable collective-bargain-ing contracts, and Fruin-Colnon also contends thatthe work in dispute should be awarded to the La-borers on the basis of private awards by nationalarbitral tribunals.The Laborers position, as expressed in its brief, isin accord with that of the Employers. The PileDrivers takes the position that its agreement withthe Constructors Association, and the factor ofarea practice, favors an award of the disputedwork to employees represented by it.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated, and that there is no agreed-upon methodfor the voluntary adjustment of the dispute. Asnoted above, it is uncontroverted that the Laborersdemanded the disputed work and threatened tostrike and picket in support of its demand. Based187 DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the foregoing and the record as a whole, wefind that there is reasonable cause to believe thatan object of its conduct was to force or require theassignment of the work in dispute to employeesrepresented by it rather.than to employees repre-sented by the Pile Drivers, and that a violation ofSection 8(b)(4)(D) has occurred.No party contends, and the record discloses noevidence showing, that a agreed-upon method forthe voluntary adjustment of this dispute exists towhich all parties are bound. Accordingly, we findthat the dispute is properly before the Board fordetermination under Section 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.' TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case.2The following factors are relevant in making thedetermination of the dispute before us:1. Certification and collective-bargainingagreementsNone of the Unions involved herein has beencertified by the Board as the collective-bargainingrepresentative for a unit of any of the Employers'employees. All of the Employers are members ofthe Constructors Association which has collective-bargaining agreements with both the Laborers andthe Pile Drivers. An examination of the Pile Driv-ers agreement with the Constructors Association,on which the Pile Drivers, in part, bases its claimto the disputed work, provides in relevant part:"The placing, cutting, handling, and removal of alllagging pertaining to piling used in and for founda-tions, docks, and wharves shall be the work of thePile Driver ... ." The project herein is the build-ing of a subway which, as amply supported byrecord evidence, does not involve a foundation.An examination of the Laborers agreement withthe Constructors Association discloses that the rec-ognition of the Laborers extends to all employeesin certain enumerated categories of work, including"sheeters and shorers." The record discloses thatsheeting and shoring are related to lagging and thatthe words "sheeting" and "lagging" are used inter-changeably in the Employers' contracts with thePort Authority. We find that the Laborers collec-N.L.R.B. v. Radio & Television Broadcast Engineers Union, Local1212. International Brotherhood of Electrical Workers. AFL-CIO (Colum-bia Broadcasting Systeml, 364 U.S. 573 (1961).a International Association of Machinists, Lodge No. 1743, AFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962).tive-bargaining agreement with the ConstructorsAssociation is sufficiently broad to include thework in dispute and, therefore, the factor of a col-lective-bargaining agreement favors an award ofthe disputed work to employees represented by theLaborers.2. The Employers' past practice andpreferenceAnjo has never before been involved in the con-struction of a subway. However, in prior projectswhere sheeting and shoring were necessary, Anjohas utilized employees represented by the Laborersto do the work. Fruin-Colnon has undertaken 17subway and tunnel projects since 1968. In each ofthese projects the lagging work was identical tothe instant case and in each of these projects thelagging work was assigned to employees represent-ed by the Laborers. Mergentime has worked onsubway projects similar to the instant project inAtlanta, Philadelphia, Washington, D.C., andBoston. Morrison-Knudsen, Mergentime's partner,has in the instant project also been involved in sim-ilar subway projects in Washington, D.C., and SanFrancisco. In all of these projects, lagging, as inthe instant project, was necessary and all of thelagging work was performed by laborers. There-fore, it appears that the disputed work has in thepast been assigned to and performed by employeesrepresented by the Laborers. While we do notafford controlling weight to this factor, we findthat it tends to favor the award of the disputedwork to employees represented by the Laborers.3. Industry and area practiceThe Employers and the Laborers presented un-disputed testimony that the vast majority of lag-ging work for the construction of subway systemsthroughout the country has been performed by em-ployees represented by the Laborers. The Laborersalso presented testimony that the only decision ofrecord from the National Joint Board and ImpartialJurisdictional Disputes Board indicates that laggingwork is to be performed by employees representedby the Laborers. Accordingly, we find that thepredominant industry practice favors an award ofthe disputed work to employees represented by theLaborers.The only subway construction project in thearea is the one here. Accordingly, the factor ofarea practice is not helpful to our determination.4. Relative skills and safety considerationsThe Employers presented undisputed testimonythat the employers represented by the Laborerspossess the requisite skill to perform the disputed188 LABORERS DISTRICT COUNCILwork. The Pile Drivers presented undisputed testi-mony that employees represented by it also possessthe skills necessary to perform the work in dispute.We, therefore, find that the factor of relative skillsis not determinative.Anjo and Mergentime presented testimony thatan award of the disputed work to employees repre-sented by the Pile drivers would result in the pres-ence of more employees in the confined area inwhich lagging work is performed. They furtherpresented testimony that the disputed work is per-formed in areas into which heavy materials areconstantly lowered and the increased number ofemployees would increase the likelihood of em-ployee injuries. Accordingly, we find that thefactor of safety considerations tends to favor anaward of the disputed work to employees repre-sented by the Laborers.5. Economy and efficiency of operationsThe Employers presented testimony that if piledrivers were awarded the disputed work it wouldstill be necessary to employ their present comple-ment of laborers to perform the trimming andbackfilling of lagging, since such work was notclaimed for employees represented by the PileDrivers. The Employers further presented evi-dence that the assignment of the disputed work tolaborers permits the installation of lagging and per-formance of the related and integral work of trim-ming and backfilling the lagging as a continuousoperation. Since the Pile Drivers does not claimthe latter work, an award of the work in dispute toemployees represented by the Pile Drivers wouldresult in two different crews performing relatedwork, thereby leaving employees standing idle oroccasioning delays in the completion of the laggingwork. Also, the Pile Drivers agreement with theConstructors Association unlike the Laborersagreement requires a minimum crew size. Further,it is undisputed that the nature of the disputedwork is unskilled and, while laborers are so classi-fied, pile drivers are classified as skilled workers.Therefore, if employees represented by the PileDrivers were awarded the disputed work it wouldresult in hiring more employees and using skilledworkers to perform unskilled work. Accordingly,we find that the factors of economy and efficiencyof operations favor an award of the disputed workto employees represented by the Laborers.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that the employees represented by the Labor-ers are entitled to perform the work in dispute. Wereach this conclusion upon the facts that such as-signment is consistent with the Constructors Asso-ciations' current collective-bargaining agreementwith the Laborers; the employees represented bythe Laborers possess the requisite skills to performthe disputed work and job safety is enhanced by anassignment of the disputed work to such employ-ees; such assignment is consistent with predominantindustry practice; such assignment will result ingreater efficiency and economy of operations; andit is consistent with the Employers' preference. Ac-cordingly, we shall determine the dispute before usby awarding the work in dispute to the employeesrepresented by the Laborers.In making this determination, we are assigningthe disputed work to employees currently repre-sented by Laborers' International Union of NorthAmerica, Laborers' District Council of WesternPennsylvania, and its Local Union No. 1058, AFL-CIO, but not to those unions or their members.The present determination is limited to the particu-lar controversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing factors and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:Employees of Anjo Construction Co., Fruin-Colnon Contracting Company, and MergentimeCorporation, who are currently represented by La-borers' International Union of North America, La-borers' District Council of Western Pennsylvania,and its Local Union No. 1058, AFL-CIO, are enti-tled to perform the unloading, hooking-on, signal-ing, handling, installation, and removal of laggingat the Port Authority of Allegheny County subwayconstruction project in Pittsburgh, Pennsylvania.189